
	

113 S2701 IS: Stopping Illegal Obamacare Subsidies Act
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2701
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To require the Secretary of Health and Human Services to address certain inconsistencies between
			 the
			 self-attested information provided by an applicant in enrolling in a
			 health plan on an Exchange and being determined eligible for premium tax
			 credits and cost-sharing reductions or in being determined to be eligible
			 for enrollment in a State Medicaid plan or a State child health plan under
			 the State Children's Health Insurance Program and the data received
			 through the Federal Data Services Hub or from other data sources.
	
	
		1.Short title
			This Act may be cited as the
		  Stopping Illegal Obamacare Subsidies Act.
		2.Limitation on auto-enrollmentNotwithstanding any other provision of law, American Health Benefit Exchanges shall not provide for
			 automatic enrollment in health plans under such exchanges until the
			 Inspector General of the Department of Health and Human Services verifies
			 that each State Exchange established under section 1311 of the
			 Patient Protection and Affordable Care Act (42 U.S.C. 13031) and the
			 Federal Exchange established under section 1321 of such Act
			 (42 U.S.C. 18041) has	resolved the inconsistencies (as defined in section
			 3(a)) outlined in the June 2014 report of such Inspector General.3.Process for applications with inconsistencies(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall make public the steps that the Centers for Medicare & Medicaid Services and the Federal Exchange will take to clear any inconsistencies that arose
			 on or before the date of enactment of this Act and to ensure that the
			 systems used by the Centers for Medicare & Medicaid Services to determine or assess eligibility for premium tax credits, cost-sharing
			 reductions, Medicaid, and the State Children's Health Insurance Program
			 (CHIP) can resolve such inconsistencies not later
			 than 30 days after the date of enactment of this Act.(b)Methods To monitor progressNot later than	30 days after the date of enactment of this Act, the Secretary shall make public
			 the methods that the Centers for Medicare & Medicaid Services use to monitor, track, and measure the progress of the Federal Exchange and
			 State Exchanges in resolving inconsistencies.(c)Suspension of financial assistance programsPremium assistance tax credits under section 36B of the Internal Revenue Code of 1986 and the
			 reduced cost-sharing program under section 1402 of the Patient Protection
			 and Affordable Care Act (42 U.S.C. 18071) shall not be available for plan
			 year 2015. Such premium tax credit and cost-sharing programs shall resume
			 only after—(1)the Commissioner of the Social Security Administration affirmatively declares that all
			 inconsistencies related to invalid social security numbers have been
			 resolved; and(2)the Inspector General of the Department of Health and Human Services determines that all
			 inconsistencies, as defined in section 4(1), have been resolved.(d)Requests for additional information(1)In generalIf applicant information provided by an individual seeking to enroll in a qualified health plan on
			 a State or Federal
			 Exchange contains inconsistencies, the Secretary shall
			 request additional information from the individual, and the individual
			 shall have 90 days to provide such information.(2)Restrictions during inconsistency periodDuring the inconsistency period, an individual may be enrolled in qualified health plan, but may
			 not participate in the premium assistance credit program under section 36B
			 of
			 the Internal Revenue Code of 1986 or the reduced cost-sharing program
			 under section 1402 of the Patient Protection and Affordable Care Act (42
			 U.S.C. 18071).   An individual who
			 cooperates with a request for additional information and whom the
			 Secretary later determines to be eligible for such programs, shall
			 retroactively receive the benefits of such programs that such individual
			 was eligible to receive for the inconsistency period.(3)Failure to submit additional informationIf the applicant does not submit additional information requested under subparagraph (A)—(A)(i)the applicant shall be withdrawn from  the premium assistance credit program under section 36B of
			 the Internal Revenue Code of 1986 and the reduced cost-sharing program
			 under section 1402 of the Patient Protection and Affordable Care Act (42
			 U.S.C. 18071), as applicable, at the end of the inconsistency period; and(ii)the Secretary shall send notification of such disenrollment to the applicable health insurance
			 issuer; and(B)the applicant shall re-enroll in a qualified health plan with appropriate and
			 accurate information during the next open enrollment period.4.DefinitionsIn this Act—(1)the term inconsistencies means differences between the
			 self-attested information provided by an applicant in enrolling in a
			 health plan on an Exchange and being determined eligible for premium tax
			 credits and cost-sharing reductions or in being determined to be eligible
			 for enrollment in a State Medicaid plan or a State child health plan under
			 the State Children's Health Insurance Program (CHIP) and the data received
			 through the Federal Data Services Hub or from other data sources,
			 including differences with respect to—(A)citizenship;(B)income;(C)coverage under an eligible employer-sponsored plan;(D)incarceration status; or(E)any other issue that would impact individual’s eligibility for financial assistance programs under
			 the Patient Protection and Affordable Care Act (including the amendments
			 made by such Act); and(2)the term inconsistency period	means the 90-day period beginning on the date the notice of an inconsistency is sent to the
			 applicant.
